Citation Nr: 1443839	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for degenerative joint disease of the right knee (a right knee disability).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a low back disability (a back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1976 to November 1976, and from January 1977 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied service connection for degenerative joint disease of the right knee, finding that there was no nexus between the current disability and the in-service knee pain.  The Veteran did not timely appeal this decision.

2.  In a March 2010 rating decision, the RO reopened service connection for degenerative joint disease of the right knee, however, denied service connection based on finding that the current disease lacked nexus to service. 

3.  Evidence received since the June 2002 rating decision relates to an unestablished fact necessary of nexus between the current degenerative joint disease of the right knee and service, so raises a possibility of substantiating the claim.

4.  The Veteran experienced symptoms of a right knee disorder during service.

5.  The Veteran is currently diagnosed with degenerative joint disease of the right knee.

6.  Chronic symptoms of a right knee disorder were not manifested during service.

7.  Symptoms of a right knee arthritis have been continuous since service separation.  

8.  The Veteran sustained a lower back strain injury during service. 

9.  The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.
 
10.  The Veteran's degenerative disc disease of the lumbar spine is not related to active military service, including the low back strain during service.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, denying service connection for degenerative joint disease of the right knee, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the June 2002 RO decision is new and material to reopen service connection for degenerative joint disease of the right knee.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2013).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) included providing notice of: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The appeal for service connection for degenerative joint disease of the right knee has been considered with respect to VA's duties to notify and assist.  Given that the favorable outcome of the issue of service connection for degenerative joint disease of the right knee in this decision represents a full grant of the issue on appeal (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist, is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, given the unfavorable outcome regarding the issue of service connection for degenerative disc disease of the lumbar spine, the Board will review in greater detail VA's duties to notify and assist.  

In a November 2009 notice letter sent prior to the March 2010 rating decision, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim for degenerative disc disease of the lumbar spine.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of claim for service connection for degenerative disc disease of the lumbar spine, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue of degenerative disc disease of the lumbar spine adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, Social Security Administration records, and the Veteran's statements.  

The Board finds that the March 2010 VA examination is adequate with regard to the claim for service connection for degenerative disc disease of the lumbar spine.  The March 2010 VA examination considered all the pertinent evidence of record and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for degenerative disc disease of the lumbar spine, has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.
Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Degenerative Joint Disease of the Right Knee

The Veteran brought a prior claim for service connection for degenerative joint disease of the right knee, which was denied in a June 2002 rating decision.  In the June 2002 rating decision, the RO denied service connection for degenerative joint disease of the right knee on the basis that there was no nexus between the current disability and the in-service knee pain.  The Veteran was notified of that rating decision and provided notice of his procedural and appellate rights the same month.  He did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the June 2002 notice.  The June 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the June 2002 denial of service connection for degenerative joint disease of the right knee, the RO had STRs and VA treatment records from January 2002 to April 2002.  Since the last final disallowance of service connection for degenerative joint disease of the right knee, recent evidentiary submissions relevant to the right knee claim include a March 2010 VA examination, VA treatment records from January 2002 to June 2010, a June 2010 letter from the Veteran's treating physician, and the Veteran's lay statements in the March 2012 Form 9 and March 2010 notice of disagreement.

In the March 2010 notice of disagreement, the Veteran contended that the records show that he had injuries in service as well as post-discharge and that his current condition manifested while in service.  Additionally, the Veteran stated that, "while I agree age and weight are factors contributing to osteoarthritis, it is also a well known medical fact that prior injuries also contribute to this disability."  In the March 2012 Form 9, the Veteran stated that the evidence of record raises reasonable doubt as to whether or not the in-service injuries contributed to the Veteran's current disabilities.  Furthermore, the Veteran asserted that his attending doctor has opined in his favor.

Having reviewed the recent evidentiary submissions, the Board finds that the June 2010 letter from the Veteran's treating VA physician providing an etiology opinion regarding the Veteran's degenerative joint disease of the right knee is both new and material.  In the June 2010 letter, the Veteran's VA treating physician concluded that, upon review of relevant STRs, past experience treating the Veteran, and review of medical records, the Veteran's degenerative joint disease of the right knee is as likely as not related to the knee pain problems that the Veteran had in active service.  The June 2010 letter is new in that it was not of record at the time of the prior final June 2002 denial.  The June 2010 letter is not cumulative and redundant of evidence already of record.  

The June 2010 letter is also material as it suggests some relationship between the Veteran's degenerative joint disease of the right knee and the knee pain in active service.  The evidence is presumed credible for the purpose of determining whether the claim should be reopened.  Justus, 3 Vet. App. at 512-513.  This additional evidence is material because it relates to the unestablished fact of the relationship between the current right knee disability and active service, which is necessary to substantiate the claim for service connection for degenerative joint disease of the right knee.  Specifically, this evidence addresses the bases for the prior denial; that is, that the Veteran's degenerative joint disease of the right knee was not related to in-service injuries.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.

Given this standard, and presuming the credibility of the additional evidence, the Board finds that the June 2010 letter from the Veteran's treating VA physician is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for degenerative joint disease of the right knee.    

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

In this case, degenerative joint disease (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and post-service "continuity of symptomatology" under 38 C.F.R. § 3.303(b) apply.  Degenerative disc disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to 
intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through one's senses.  See Layno, 
6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  
	
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Degenerative Joint Disease of the Right Knee Analysis

As noted above, in the March 2010 notice of disagreement the Veteran contends that the records clearly show that he had injuries in service as well as post-discharge, and that his current condition clearly manifested while in service.  In the March 2012 Form 9, the Veteran stated that the evidence of record raises reasonable doubt as to whether or not the in-service injuries contributed to the current disabilities.  Furthermore, the Veteran asserted that his attending doctor has opined in his favor.

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current disability of degenerative joint disease of the right knee.  During the March 2010 VA examination, the VA examiner physically examined the Veteran and rendered a diagnosis of degenerative joint disease of the right knee. 

The Board next finds that the evidence, lay and medical, supports the finding that the Veteran had symptoms of a right knee arthritis during service.  The STRs in March of 1978 chronicle the treatment of the Veteran's right knee pain.  In an initial March 1978 STR, the Veteran complained of experiencing soreness in both knees and stated that the pain existed for four months prior to a medical visit.  In subsequent STRs of March 1978, it was observed that the Veteran had marked patellar crepitus, was diagnosed with patellar bursitis, and was restricted from certain forms of physical activities.  In the final March 1978 STR, it was noted that the Veteran reported some relief in both knees to physical therapy.  In a July 1978 STR, the Veteran complained of a flare-up in one of the knees, although the notation in the July 1978 STR is unclear as to whether the Veteran was referring to his left or right knee.  A September 1978 STR reflects that the Veteran complained of bilateral knee pain, stated a history of intermittent pain for three months, and reported that the frequency of the pain increased the prior two weeks.  A subsequent September 1978 STR reflects that the Veteran complained of sharp pain in both knees with "popping" or "crepitus" and based on the Veteran's medical history, the initial impression was patellar bursitis.  Based on the above review of the STRs, the evidence shows that the Veteran had symptoms of right knee arthritis during service.

The Board next finds that the evidence is at least in equipoise as to whether the Veteran had continuous symptoms of right knee arthritis since service.  The evidence that weighs against a finding that the Veteran had symptoms of right knee arthritis since service includes that the Veteran did not complain of any problems with the right knee during a February 1983 service separation examination, and following service separation in March 1983, the evidence of record shows no complaints, diagnosis, or treatment of a right knee injury until he sought treatment in July 2001, nearly 18 years after service separation.  The absence of post-service findings, diagnosis, or treatment for roughly 18 years after service is one factor that tends to weigh against a finding of right knee injury symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Favorable evidence supporting a finding that the Veteran had continuous symptoms of right knee arthritis since service consists of the Veteran's consistent lay statements in his May 2002 Claim, where he indicated that his knee disability began in 1978, and a January 2002 VA treatment record, wherein he stated that he has had bilateral knee pain for many years, elaborating that he had a twisting injury in service and a cast on his right knee during service.  Here, the Veteran is competent to report the onset and duration of symptoms (pain) stemming from a right knee injury since service.  While the wearing of a cast is not reflected in any of the STRs, in January 2002 (five months prior to the submission of the claim for service connection), the Veteran reported having bilateral knee pain for many years since the in-service right knee condition.  The statement regarding knee history in January 2002 is of probative value also because it was made during the course of treatment.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).  

The evidence of record is in relative equipoise as to whether the symptoms of a right knee condition began during active duty and that the Veteran has continuously had those symptoms following service.  As such, the Board will resolve reasonable doubt to find that the Veteran's had continuous right lower extremity neurological disability symptoms since service, thus meeting the 38 C.F.R. § 3.303(b) criteria for presumptive service connection.

Service Connection for Degenerative Disc Disease of the Lumbar Spine Analysis

As noted above, in the March 2010 notice of disagreement, the Veteran contends that the records show that he had injuries in service as well as post-discharge, and that his current back disability manifested while in service.  In the March 2012 Form 9, the Veteran stated that the evidence of record raises reasonable doubt as to whether or not the in-service injuries contributed to the current disabilities, and that his attending doctor has opined in his favor.

After a review of all the evidence of record, the Board first finds that the Veteran has a current disability of degenerative disc disease of the lumbar spine.  During the March 2010 VA examination, the VA examiner physically examined the Veteran and rendered a diagnosis of degenerative disc disease of the lumbar spine. 

After review of the evidence, lay and medical, the Board finds that, although the Veteran sustained a lower back strain injury during service in September 1977, the weight of the evidence demonstrates that the current degenerative disc disease of the lumbar spine is not etiologically related to active service.  There is one STR that indicates the Veteran had back pain or back-related symptoms while in service.  In a September 1977 STR, the Veteran complained of back pain that had lasted for a week and stated that he treated it with heat.  In the September 1977 STR, it was noted that the Veteran had a lump at the base of his spine and the diagnosis was a lower back sprain.  Finally, the Veteran did not report any back-related symptoms upon service separation, and the February 1983 service separation examination report revealed a normal musculoskeletal evaluation.

Although the Veteran now contends that degenerative disc disease of the lumbar spine manifested in service, the one STR that relates to the back (the September 1977 STR) notes a diagnosis of a lower back sprain.  A sprain is a joint injury in which some of the fibers of a supporting ligament are ruptured but the continuity of the ligament remains intact.  See Dorland's Illustrated Medical Dictionary 149 (32th ed. 2012).  Furthermore, although the Veteran contends that the records show that he had consistent symptoms post-discharge, the record outweighs this contention.  There is no record of the Veteran complaining of back-related symptoms until in a May 2008 VA treatment record, nearly 25 years after service separation in February 1983.  The next time the record shows the Veteran mentioning any back-related symptoms was in the November 2009 claim for service connection for a back disability and lastly, the March 2010 VA examination wherein the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The absence of post-service findings, diagnosis, or treatment for nearly 25 years after service is one factor that tends to weigh against a finding back injury symptoms after service separation.  See Buchanan, 451 F.3d 1331 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent and ongoing symptoms.  For treatment purposes, however, the Veteran would be expected to give a full and accurate history to ensure proper care.  The Board finds it unlikely that the Veteran would extensively report bilateral knee pain symptoms since July 2001, but not report other orthopedic problems, such as back pain symptoms until May 2008, had the symptoms been present, where the records are otherwise complete.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring); cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded) (cited in Buczynski).  

Regarding the question of nexus, there are two, conflicting medical opinions of record with respect to the etiology of the Veteran's degenerative disc disease: the March 2010 VA examiner opinion and the June 2010 letter from the Veteran's treating VA physician.  It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C.A. § 7104(d)(1); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

With regard to the nexus opinion of the Veteran's degenerative disc disease, the Board finds that the March 2010 VA examiner's opinion holds more probative weight than the opinion in the June 2010 letter from the Veteran's treating VA physician.  While both the VA examiner and the Veteran's treating VA physician interviewed the Veteran, reviewed the Veteran's STRs, and provided an etiologic opinion for the degenerative disc disease, it does not appear that the Veteran's treating VA physician physically examined the Veteran's back nor does the opinion indicate that the treating VA physician ever treated the Veteran for back-related problems.  The entirety of the June 2010 letter consists of the treating VA physician noting that there is mention in the STRs that the Veteran was seen for back pain in service.  The treating VA physician stated, "In my opinion, it is as likely as not that [this problem] . . . of back pain . . . [is] the same . . . back pain issue[] from which he currently suffers and [is] related to injuries he sustained while he was on active duty in service of his country."  The June 2010 letter does not explain how the one-time treatment for back pain in September 1977 demonstrates causation to the current back disability.  Nor did the June 2010 letter address other contributing factors such as age or obesity, and did not address the lack of any complaint or mention of back problems in the STRs since September 1977 until May 2008.  In short, the treating VA physician did not provide an adequate rationale for the medical opinion offered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

In contrast, the VA examiner provided a more detailed rationale in support of the opinion that there is no nexus between the single September 1977 report of back pain in service and the Veteran's current back disability.  In the March 2010 VA examination report, the VA examiner noted the lack of treatment of the back after the September 1977 notation of a back sprain in service.  The VA examiner stated that the Veteran had an "acute low back strain while in military service . . . [which] resolved while in service with no mention of complaints on separation examination and no history of documented chronic conditions."  Further, the VA examiner supported the nexus opinion with a more detailed rationale, explaining that scientific studies and statistics support the opinion that age and obesity are more likely the cause for the Veteran's current back disability rather than the Veteran's 1977 back sprain, which resolved in service.

As discussed above, the Board has considered the Veteran's contentions as they pertain to in-service diagnosis of strain and the nexus between the Veteran's current back disability (degenerative disc disease) and service.  Although the Veteran now contends that the degenerative disc disease manifested in service, there is only one STR that addresses the Veteran's back and the diagnosis was a back sprain.  In this particular case, the evidence shows a single back strain in service and no symptoms of back disorder at service separation or for years after service.  In consideration of the foregoing, combined with the Veteran's lack of requisite medical knowledge, training, or experience, the Veteran is not competent to render a medical opinion regarding the cause of medically complex disorders, such as degenerative disc disease nor to give a diagnosis of degenerative disc disease of the lumbar spine during service.  See Kahana at 437 (recognizing ACL injury is a medical complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran is competent to report symptoms as they come to him through his senses (e.g., pain); however, degenerative disc disease is not the type of disorder that a lay person can provide competent evidence on questions of diagnosis and etiology.  The diagnosis and etiology of the Veteran's degenerative disc disease of the lumbar spine are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  Such competent evidence has been provided by the VA medical personnel who has examined the Veteran during the current appeal and have reviewed the service records obtained and associated with the claims file.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for degenerative disc disease of the lumbar spine, 
and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


